The defendant’s petition for certification for appeal from the Appellate Court, 21 Conn. App. 299, is granted, limited to the following issues:
“ 1. Did the Appellate Court correctly conclude that the evidence adduced at trial to prove identification was sufficient to sustain, logically and beyond a reasonable doubt, the jury’s guilty verdict on first degree robbery and conspiracy to commit first degree robbery?
“2. Did the Appellate Court correctly determine that evidence of a coparticipant’s use or threatened use of a tire iron was sufficient to sustain the defendant’s conviction of conspiracy to commit first degree robbery, in violation of C.G.S. §§ 53a-48 and 53a-134 (a) (3), where that theory of liability was neither charged in the information nor instructed upon at trial?”